Citation Nr: 1709200	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-41 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left patellar dislocation with patellar chondromalacia and early degenerative changes.

2.  Entitlement to an initial rating in excess of 20 percent for left knee recurrent subluxation, effective from April 5, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force and United States Air Force Reserve.  He had active service from June 1984 to May 1990, December 2005 to June 2006, and March 2007 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In the August 2008 rating decision, the RO granted entitlement to service connection for left patellar dislocation with patellar chondromalacia and early degenerative changes and assigned a 10-percent rating, effective August 2, 2007.  The Veteran subsequently submitted new and material evidence within one year of that rating decision.  In accordance with 38 C.F.R. § 3.156(b), in an October 2009 rating decision, the RO reconsidered the initial rating assigned and determined that it should be continued.  The Veteran filed a timely notice of disagreement in December 2009.  Thus, the matter is appropriately considered an initial rating claim stemming from the Veteran's original claim of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In February 2013 and again in April 2016, the Board remanded the case to the RO for additional evidentiary development.

During the pendency of the appeal, an April 2013 rating decision granted a separate 20-percent rating for left knee recurrent subluxation pursuant to Diagnostic Code (DC) 5010-5257, effective April 5, 2013.  As this decision did not constitute a full grant of the benefits sought, the claim for a higher initial rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In May 2012, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of the hearing is of record.  In a January 2017 letter, the Veteran was notified that the VLJ who conducted his hearing was no longer employed at the Board.  The letter stated that, pursuant to 38 U.S.C.A. § 7107(c) and 38 C.F.R. § 20.707, the law required that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal, and as that person was no longer available, the Veteran's appeal would be assigned to another VLJ for a decision.  The letter notified the Veteran of his right to request another optional Board hearing, and indicated that if he did not respond within 30 days, the Board would assume that he did not want another hearing and proceed accordingly.  To date, the Veteran has not filed any correspondence indicating a desire for another hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to higher initial ratings for his service-connected left knee symptomatology, to include left patellar dislocation with patellar chondromalacia and early degenerative changes and left knee recurrent subluxation.  Because the Board finds that the VA examination reports of record are inadequate in light of Correia v. McDonald, 28 Vet. App. 158 (2017), a remand is warranted prior to final adjudication of the claim.  See 38 C.F.R. § 19.9.

The Veteran was last provided a VA examination in connection with his left knee disability in May 2016.  Subsequent to that examination, however, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia, 28 Vet. App. at 168.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id. at 168, n.7.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary.

The Board also notes that various correspondence mailed to the Veteran at 5843 Traymore Drive; Dayton, Ohio, have been returned as undeliverable.  See April 2016, June 2016, and September 2016.  Also, noteable, is that the Veteran presented to a VA Knee and Lower Leg Conditions examination in May 2016.  Given that the Veteran's mail has been returned, the RO should attempt to verify the Veteran's address and remail correspondence that was returned to VA, which includes the April 20, 2016, Board decision; the May 18, 2016 Supplemental Statement of the Case; and the August 12, 2016, BVA notification letter.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from August 2015 to the present.

2.   Verify the Veteran's address and remail returned mail.  Please document the record if unable to verify such.

3.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected left knee disability, to include left patellar dislocation with patellar chondromalacia and early degenerative changes and left knee recurrent subluxation.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint), the examiner should fully describe all symptomatology and functional deficits associated with this condition.  

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

